PRICEDANIEL
ATTORNEY GENERAL




           Hon. Ralph B. Rash     @pinion Ho. v-323
           County Attorney
           Hopkins County         He: Author$tr o$ SupervIsora
           Sulphur Springs9 Texas      0r ~700    n8pr07e~nt  ni8-
                                       triot   to .remlt psnaltq
                                       and interest on delinquent
           Dsar sir:                   taxes due the Dlatrlct
                     You have requaated ia opinion from this Departa
           rent aa to whether or sot'ti Supervlaora or a Levee 1,
           movement District ry bg raaolutlon remit the paymeat or
           pesrltj and Interest on ddllnquent tares due the dlatrlct.
                     I&vee Ia&‘oveMqnt Dlatficta m@y be orgrnlmd
           88 provided In Title 126, Chapter Six, R.C.S., vhiah
           Chapter ~88 enrots+ in ~ummanqe to the Conatltutlonal
           &rant of authoi%t~ to the Le~alm$ure. Article XFI,,Ssc-
           tion 59 and Artgale XII, Smtion 52 of the Constitution
           8r tho State 0r mxai.. swa    metriot   am  governmental
           8lWia8, bctdlo8polltie cltidol+pepte,with such powers
           of governmentma am oouf?rrs~b,tbs Conatltiutlon    and
           aktsp3a.
                       The duties Or tka sapsr*laera Or 8 Leves'~Km-
    ‘..




           prorbrsat Dlstrlat *PO not eliugmted Sa auy one provi-
           aioa but IBay be r0naa ia numerous Artioles or amgter
           six. lb have o8rerdllj e~mf~ed~#ll these ArtfcZes and
           rfnd no prtmlafonvbfeh 8~thoriaes the Snpervllaora     to
           mm%t penaltier and,fntereatbn dslinqwnt taxes. It Is
           veil settled that "atatatt48  which prescribe and limit
           the exercise of off%olal B~utyare strictly conatrusd In
           respeot of the powrr 'coufmrsd aM the amwer of their
           ex@~ola~e,  wul suoh gowsm apa oat to be enlarged by con-
           8+lUtfOIP   D 34 Taxr.Jm. 443e 9he ofrmm must look
           to th& act by vhich Ma offloo 18 cmtbd and it8 datfia
           are ditf%106d to asaertain tw went    of his pavers WI
           the Liae of hi8 dutfe8; 8~4 ba I8 ?&otat llbertr to
           tmabosad the foraer or n&y the gssaorfbed nods &          BP-
             ormaaoe or the latterV" 8-a     t,~,Saaabag,5 Tax. !l,
           f 24,,

                    You ano tkerm$Wo 8d?%md that the Sopanlsora
           8r a Levee~IBprov8mamt831ateiatbs aot &we the Iruthorltj
Hon. Ralph R. Rash - Page 2, V-323


 to remit bg resolution or otherwisethe penalties and
 interest on delinquent taxes due the District.
                              SUMMARY
             The Supervisorsof a Levee Improve-
        ment District do not have the authority
        to remit the penalties and interest on
        delinquent taxes due the Levee Improve-
        ment District.
                             Yours very truly
                          ATTORNEX GENERAL OF TEXAS



                                           Assistant


                          APPROVED:


                          ACTIIVGATTORNEYGENERAL




        I.    ~




* . :
                  . ..:
                               .   .




                                                       L

                                                 _,                 .
                                       .
                                             .




                                                      ,.


                                                           ,’   .